 
 
IV 
111th CONGRESS
2d Session
H. RES. 1252 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Mr. Rooney submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Commending the political leadership of Northern Ireland on reaching the Hillsborough Agreement on policing and justice. 
 
 
Whereas, on April 10, 1998, the Good Friday Agreement set forth a roadmap for lasting peace in Northern Ireland;  
Whereas, on October 13, 2006, the St. Andrews Agreement was adopted to strengthen power sharing between the political parties of Northern Ireland;  
Whereas, on May 8, 2007, leaders from the major political parties in Northern Ireland took office as part of an agreement to share power in accordance with the democratic mandate of the Good Friday Agreement;  
Whereas, on February 5, 2010, the political leadership of Northern Ireland concluded the Hillsborough Agreement on the devolution of policing and justice in Northern Ireland;  
Whereas, on March 9, 2010, the Northern Ireland Assembly voted to affirm the Hillsborough Agreement and endorse the devolution of policing and justice, creating a Department of Justice for Northern Ireland;  
Whereas the approval of the Hillsborough Agreement marks a major landmark in realizing the objectives of the Good Friday Agreement and the St. Andrews Agreement;  
Whereas the Hillsborough Agreement commands widespread public support among the people of Northern Ireland; and 
Whereas, on March 9, 2010, U.S. Secretary of State Hillary Rodham Clinton applauded “Northern Ireland’s political leadership for tackling the complex and difficult work that will come with these additional responsibilities”: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the— 
(1)Hillsborough Agreement marks a significant step forward in the peace process for Northern Ireland; 
(2)political leadership of Northern Ireland should be commended for taking the difficult steps to reach and implement this agreement; 
(3)political parties of Northern Ireland should continue to work together toward the goal of achieving a lasting peace for the people of Northern Ireland; and
(4)United States supports the Hillsborough Agreement and will continue to stand by the people of Northern Ireland in their effort for a true and enduring peace.  
 
